UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6736


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ANGELO   SHERMAN,   a/k/a   Angel   Sherman,   a/k/a   Rodney   Lamar
Gibbs,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:04-cr-00303-PMD-1)


Submitted:   October 18, 2011               Decided:    October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo Sherman, Appellant Pro Se.    Brent Alan Gray, OFFICE OF
THE UNITED STATES ATTORNEY, Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angelo      Sherman    appeals     the    district       court’s   summary

order denying his Fed. R. Civ. P. 60(b)(5) motion asking the

district    court     to     reconsider       the     length     of    his     criminal

sentence.       Because the Federal Rules of Civil Procedure do not

apply to Sherman’s criminal matter, and since Sherman cites no

authority authorizing the district court to reduce his sentence

nearly seven years after it was imposed, we affirm the district

court’s order.       See United States v. Sherman, No. 2:04-cr-00303-

PMD-1 (D.S.C. May 23, 2011); see also United States v. Goodwyn,

596 F.3d 233, 235 n.* (4th Cir.), cert. denied, 130 S. Ct. 3530

(2010).     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented       in    the     materials

before    the   court    and     argument     would    not     aid    the    decisional

process.




                                                                               AFFIRMED




                                          2